SAYRE, J.
The state put a question to a witness as follows: “Did Sam Bailey ever operate a pool or billiard table at Parish?” The defendant objected. Then, without an answer to the question, the witness seems to have answered other questions of different import. After which the state repeated the question in this form: “Yon say he operated a billiard or pool table there?” Over defendant’s Renewed objection the witness was permitted to answer: “Yes; at Parish.” - This court is of the opinion that the testimony here elicited was competent as a short hand rendering of the facts, and that there was no error in the ruling of the trial court.
A number of other exceptions were reserved at the trial. The court has considered them seriatim, and thinks they hardly need separate treatment here. No error has been found in the record, and the judgment of the trial court will be affirmed.
Affirmed.
Dowdell, C. J. and Simpson and Mayfield, JJ., concur.